                 Case 2:20-cv-00377-JLR Document 15 Filed 08/07/20 Page 1 of 1



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   ELSA DIAZ REYES,

 9                              Petitioner,                Case No. C20-0377-JLR-MAT

10          v.                                             ORDER GRANTING MOTION TO
                                                           SEAL
11   CHAD WOLF, et al.,

12                              Respondents.

13

14          Finding good cause, the Court GRANTS Petitioner’s motion to seal (Dkt. 3), which the

15   Government did not oppose. The Clerk is directed to maintain the seal on Docket 4 and the

16   attachments thereto. The Clerk is further directed to send copies of this order to the parties and to

17   the Honorable James L. Robart.

18          Dated this 7th day of August, 2020.

19

20                                                         A
                                                           Mary Alice Theiler
21                                                         United States Magistrate Judge

22

23



     ORDER GRANTING MOTION TO SEAL
     -1
